McGINLEY, Judge,
dissenting.
I respectfully dissent to the majority’s conclusion that “no evidence was offered to establish that the floor itself was defective.” Shedrick filed a complaint alleging that the School District was negligent in its care, custody and control of the hallway. Shedrick specifically alleges:
6. The aforesaid accident was caused as a result of the negligence of the Defendant, consisting of the following:
a) Failing to properly maintain the marble floor [terrazzo] of the hallway;
b) Failing to properly remove water which formed slick patches which constituted a hazardous condition to pedestrians;
c) Failing to clear and reelear the marble floor [terrazzo] of the hallway;
d) Failing to sufficiently warn the Plaintiff of the dangerous condition of the marble [terrazzo] floor;
e) Failing to have proper “non-skid” materials on the marble [terrazzo] floor during inclement weather;
*166Complaint, August 26, 1991, Paragraph 6 at 2.
A review of the record reveals Shedrick has alleged that the wet, slick floor constituted a dangerous condition of the real property. Before the trial court, Shedrick introduced the testimony of Catherine Garner (Gamer), Assistant Principal of the High School. Garner testified that the High School floor is very slippery when wet and that she and other employees covered most of the hallway floor with mats in order to prevent any person from slipping and falling. Garner also testified that she did not place any mats in front of the auditorium doors where Shedrick fell. Also, Louise MacMul-len, an employee of the High School, corroborated Gamer’s testimony that the floor was slippery on the night in question and that the School District did not place any mats in the area where Shedrick fell. Finally, Charles J. Goedken (Goedken), a civil engineer, testified that he examined the area of the fall and that “the floor surface of the landing[,] ... steps, ... [and] all the corridors were all ... terrazzo material.” Notes of Testimony, February 1, 1993, (N.T.) at 111. Goedken stated that “[i]t has long been known in the industry that a terrazzo floor surface ... becomes hazardous when wet.” N.T. at 118. Goedken opined that the floor was defective and that an application of an abrasive “could have been easily applied here” and that “it would have made this floor safe ... [and] slip resistant.” N.T. at 128.
Recently, in McCalla v. Mura, 538 Pa. 527, 649 A.2d 646 (1994) our Pennsylvania Supreme Court reaffirmed its decision in Bendas v. Township of White Deer, 531 Pa. 180, 611 A.2d 1184 (1992). The Supreme Court stated:
We ... reaffirmed the principle that Commonwealth agencies owe a duty of care to those using its real estate, such as to require that the condition of the property is safe for the activities for which it is regularly used, intended to be used or reasonably foreseen to be used.... We also determined, however, that the failure to exercise that duty may create a ‘dangerous condition’ ... and ... what constitutes a ‘dangerous condition’ is one of fact for the jury to decide. Bendas v. White Deer, 531 Pa. 180, 611 A.2d 1184 (1992).
While our decision in Bendas was based on an interpretation of the Sovereign Immunity Act, a similar provision in the Political Subdivision Tort Claims Act is implicated here and we have already indicated that because of their similarity the two statutes are to be interpreted consistently. Crowell v. Philadelphia, 531 Pa. 400 at 410 fn. 8, 613 A.2d 1178 at 1183 fn. 8 (1992); see also Snyder v. Harmon, 522 Pa. 424 at 435 fn. 7, 562 A.2d 307 at 312 fn. 7 (1989). (footnote omitted).
McCalla, 649 A.2d at 649.
In the present controversy, I believe that Shedrick has introduced sufficient evidence that a question of fact exists as to whether the terrazzo flúor is a defect in the real estate that caused her injury. I would reverse the decision of the trial court denying Shedrick’s post-trial motions and would remand for a new trial.
NEWMAN, J., joins in this dissent.